 CONOCO, INCConoco, Inc.andLarry A. Anderson.Case 16-CA-916716 December 1987DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSJOHANSEN AND BABSONUpon a charge filed 27 May 1980, and an amend-ed charge filed 29 August 1980, the General Coun-sel of the NationalLaborRelations,Board issued anamended complaint and notice of hearing 29 De-cember '1980. The complaint alleges that the Re-spondent violated Section 8(a)(3) and(1) of the Actby discontinuing disability payments and reducingthe vacation and retirement benefits of employeeLarry A.Anderson and others similarly situated,who were on disability leave during an economicstrike against the Respondent.On 9 February 1981 the General Counsel, withconsent of all the parties, moved to transfer the in-stant proceeding to the Board, i' without benefit ofa hearing before an administrative law judge, andsubmitted a proposed record consisting of formaldocuments and the parties' stipulation of facts withattached exhibits.On 11 March 1981 the AssociateExecutive Secretary,by direction of the Board,issued an order granting the motion,approving thestipulation,and transferring the proceeding to theBoard.Thereafter,theGeneral Counsel and theRespondent filed briefs.2The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.On the entire record,the Board makes the fol-lowingFINDINGS OF FACT1.JURISDICTIONThe Respondent, a Delaware corporation, is en-gaged in the production of petroleum products atits facility in Ponca City, Oklahoma, where it annu-ally ships to purchasers located outside the State ofOklahoma products valued in excess of $50,000.We find that the Respondent is an employer en-gaged in commerce within the meaning of Section2(6) and (7) of the Act. We further find that theOil,Chemical,andAtomicWorkersUnion(OCAW) Local 5-857 is a labor organizationwithin the meaning of Section 2(5) of the Act.'In the stipulation of facts the General Counsel withdrew the portionof the amended complaint related to the reduction of retirement benefits,during the strike2On 16 April 1981, shortly after filing his 10 April 1981 brief with theBoard, the General Counsel withdrew the portion of the amended com-plaint related to the reduction of vacation benefits during the strike619II.ALLEGED UNFAIR LABOR PRACTICEThe issue is whether the Respondent violatedSection,8(a)(3) and(1) of theAct bydiscontinuingCharging PartyLarry A.Anderson's and other si-miliarly situated employees'disabilitybenefits atthe commencement'of an economic strike.A. FactsThe Union and the Respondent entered into acollective-bargaining agreement on 5 March 1979which remained effective through 1 March 1981,covering the Respondent's production and mainte-nance employees. However, on 1 March 19803 theUnion commenced a lawful economic strike at theRespondent's facility. At the time of the strike, 28unit employees, including Larry Anderson, wereunable to work for medical reasons and were re-ceiving disability payments pursuant to the Re-spondent's Comprehensive Disability Income Plan(CDIP). However, starting on 1 March, with theadvent of the strike, the Respondent discontinuedAnderson's and the 27 other employees' disabilitypayments and continued nonpayment throughoutthe strike. The strike ended on 6 April, and the Re-spondent resumed payment under the disabilityplan for Anderson and nine other employees whosedisabilities continued after the end of the strike.The Respondent's CDIP was incorporated byreference into the 1979 contract. The plan is fullyfunded by the Company and provides sickness anddisability benefits equal to an employee's monthlypay for the first 3 months of disability and one-halfmonthly pay thereafter up to a total of 12 months.Subsection 4 under the plan's provision for denialof benefits states:If benefits are being paid prior to a strike orlayoff, such benefits will cease for the durationof such strike or layoff. No benefits will bepaid during the time you are on strike orlayoff.The Respondent sent a letter to its striking employ-ees on 3 March which reminded them that "cover-age under the [CDIP] is discontinued for employ-ees on strike."The Union engaged in an economic strike againstthe Respondent in 1975, which Anderson support-ed.Employees in the unit who were receivingCDIP benefits at the commencement of the strikewere denied payments for the duration of the 1975strike.3All dates arein 1980 unlessnoted otherwise287 NLRB No. 63 620DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDB. Contentionsof thePartiesThe General Counsel contends thatEmersonElectricCo.,246NLRB 1143(1979), enfd.as modi-fied 650 F.2d 463(3d Cir.1981), cert.denied 455U.S. 939 (1982),mandates finding the Respondentviolated Section 8(a)(3) and(1) by terminating sick-ness and disability benefits because it had noknowledge whether the disabled employees actedin support of the strike,and that Anderson's sup-port of the strike in 1975 is not sufficient to showsupport of the present strike. Further, the GeneralCounsel argues that the Respondent's action in cut-ting off benefits in 1975 was based on the fact thatat that time they could legally do so underSouth-westernElectric PowerCo.,216NLRB 522(1975),which was specifically overruled byEmerson Elec-tricCo.,supra.'The Respondent contends thatEmersondoes notcreate a per se rule that discontinuation of benefitsisviolative of Section 8(a)(3) and(1),but rather isbased on facts particular to that case. The Re-spondent argues the present case, unlikeEmerson,contains no record evidence that the Respondent'sactions.were,intended to coerce or restrain its em-ployees. Second,the Respondent alleges that in ter-minating benefits,itwas'merely applying the termsof its collectively bargained benefit plan, whichspecifically.provided for cessation of benefits inthis situation.Finally, the Respondent urges theBoard to return to theSouthwestern Electrictest.C. AnalysisBefore our decision inTexaco,Inc.,285 NLRB241 (1987),both the Board and the Tenth Circuithad occasion to rule on aConococase involvingthe same strike at another of the Respondent's re-fineries.4Both the Board and the court inConocofound that theCDIP's subsection 4 language and' aletter from the Respondent to employees duringthe strike, ,which are identical to those in thepresent case, did not render lawful the Respond-ent's termination of benefits.The TenthCircuit'sConocodecision applieda Great Daneanalysis5 in4Conoco,Inc,265 NLRB 819 (1982), enfd 740 F2d 811 (10th Cir1984)-5The Court inNLRB v Great Dane Trailers,388 U S 26(1967), ar-ticulated the following test for alleged violations turning on unlawful mo-tivationFirst,if it can reasonably be concluded that the employer's discrimi-natory conduct was "inherently destructive"of important employeerights,no proof of an antiunion motivation is needed and the Boardcan find an unfair labor practice even if the employer introduces evi-dence that the conduct was motivated by business considerationsSecond,if the adverse effect of the discriminatory conduct on em-ployee rights is "comparatively slight," an antiunion motivation mustbe proven to sustain the chargeiftheemployer has come forwardwith evidence of legitimate and substantial business justifications forthe conduct Thus,in either situation,once it has been proved thatthe employer engaged in discriminatory conduct which could havedetermining whether an employer violates the Actby terminating sickness and accident benefit pay-mentsto disabled employees on commencement ofa strike.TheConococourt emphasized that "whether thebenefits here' were due and payable on the datedenied, and therefore accrued, depends on the in-terpretation of the contract provision governingdenial of disability payments in the event of astrike.6 It then held that the relevant contract lan-guage, identical to that in the case before us, didnot clearly and unmistakably waive a disabled em-ployee's right to be free from a discriminatorydenial of disability payments because of a strike,and it rejected the respondent's asserted reliance onan nondiscriminatory interpretation of the disabilityplan because of strike correspondence, identical tocorrespondence in the instant case, indicating therespondent acted on a different interpretation ofthe plan. The court thus agreed with the Board'sfinding that the respondent did not reasonably be-lieve it had the right to terminate disability benefitsto an employee disabled prior to and during astrike.-InTexaco, Inc.,supra, we held, as did the TenthCircuit inConoco,that the question of whether anemployer violates Section 8(a)(3) and (1) by termi-nating benefit payments to disabled employees oncommencement of the strike will be resolved byapplication of theGreat Danetest for alleged un-lawful conduct. Under this test, the General Coun-sel bears the prima facie burden of proving at leastsome adverse effect of the benefit denial on em-ployee 'rights. The General Counsel can meet thisburden by showing that (1) the benefit was accruedand (2) the benefit was withheld on the apparentbasis of a strike. Once the General Counsel makes aprima facie showing of at least some adverse effecton employee rights, the burden underGreat Danethen shifts to the employer to come forward withproof of legitimate and substantial business justifi-cation for- its cessation of benefits. -The employermay meet this burden by proving that a collective-bargaining representative has clearly and unmistak-ablywaived its employees' statutory right to befree of such discrimination or coercion, or that theemployer relied on a nondiscriminatory contractinterpretation that is reasonable and arguably cor-rect and thus sufficient to constitutea legitimateand substantial business justification for its conduct.If the employer proves business justification, theadversely affected employee rights to some extent, the burden isupon the employer to establish that it was motivated by legitimateobjectives since proof of motivation is most accessible to him388 U S at 346Conoco, Inc v NLRB,740 F 2d at 815 CONOCO, INCBoard may nevertheless find the employer commit-ted an unfair labor practice if the conduct is dem-onstrated to be "inherently destructive"of employ-ee rights or motivated by antiunion intent.'Applying the principles articulated inTexacotothe facts here, we find that the General Counsel es-tablished a prima facie case.The disabled employ-eeswere entitled to and,in fact were receiving,benefits under the plan when the strike began, andthe Respondent undisputedly suspended benefits oncommencement of the strike.Thus, we must deter-mine whether the Respondent has come forwardwith evidence of either a waiver of the unit em-ployees' right to disability benefits during thestrike, or a legitimate and substantial business justi-fication for its suspension of benefits.We concludethat it did notThe Respondent argues that the Union waivedthe unit employees'right to disability benefits whenitagreed to subsection 4 of the Denial of Benefitssection of the CDIP. While a union may bargainaway employees'statutorilyprotectedrights,waiver of a Section 7 right must be expressedclearly and unmistakably.This waiver will not beinferred,but must be explicit.8We find that the Union did not clearly and un-mistakably waive the disabled employees'right toreceive disability benefits.As the Tenth Circuitheld in the earlierConococase concerning thestrikecorrespondence,theCompany's 3 March1980 letter,which announced cessation of benefitsto employees on strike,belies the argument thatbenefits of employees not on strike were affectedby the benefit plan. The letter outlines the status ofbenefits of employees on strike;itmentions nothingabout benefits of employees not on strike being af-fected.Even though the Respondent has not provedwaiver,itmay still present evidence of a substantialbusiness justification for withholding accrued bene-fits, such as good-faith reliance on a nondiscrimina-tory interpretation of the terms of its disabilityplan.9However,given our discussion of waiverand Conoco's 3 March letter evidencing a differentbelief about the rights of nonstriking employees,we find,as did the Tenth Circuit inConoco,that7Texaco, Inc,supra at 246.6Metropolitan Edison Co v NLRB,460 U S 693 (1983)e AmocoOil Co,285 NLRB 918 (1987),is illustrative of an employer'sbona fide reliance on its benefit plan justifying suspension of benefits Inthat case we found that Amoco's interpretation-to the effect that an em-ployee must meet its dual eligibility requirements of being disabledandnormally scheduled to work-was reasonable based both on the languageof the plan and past practice The record in Amoco supported our findingthat Amoco had consistently applied its dual eligibility requirements non-discriminatorily with respect to disabled employees for whom no workwas available during lockouts and other situations not related to employ-ees engaging in union or other protected concerted activities621Conoco did not reasonably believe that it had theright under the plan to terminate Anderson's and27 other employees'disability payments.The fact that Conoco discontinued benefits fordisabled employees in a strike at the refinery in1975 does not alter our conclusion.The past prac-tice of discontinuing benefits during strikes is out-weighed by the more recent evidence of the Re-spondent's interpretation of the contract containedin the 3 March letter to employees.Accordingly,we conclude that the Respondentviolated Section 8(a)(3) and(1) of the Act by with-holding accrued benefits as the complaint alleges.CONCLUSIONS OF LAWBy discriminatorily withholding payments of ac-crued Comprehensive Disability Income Plan bene-fitsdue Larry A Anderson,Bob D.Lyons, Rich-ard L.Combest,LarryE. Brown,Thomas R. Clin-ton,RonaldW. Wilson,John H. Bain,Samuel R.Tanksley, Glenn F.Gallagher,John A.Tapp, Janie1.Roby, Janice E. MacDonnell,John A.Moore,PaulH.Goldman,GlenA.Cope,Marilyn L.Lawson,AnthonyJ.Liggins,Raymond L.Scott,RosalieA.Hall,CharlesM. Carter, Donald E.Daily,WilliamE.Miller,RonaldD. Shoptaw,George L. Hollins, BarryA. Cook,Kenneth Guier,PaulHolcomb,and Ken Conely after 1 March1980, the Respondent engaged in unfair labor prac-tices affecting commerce within the meaning ofSection 8(a)(3) and(1) and Section 2(6) and (7) ofthe Act.REMEDYHaving found that the Respondent has engagedin certain unfair labor practices,we shall order theRespondent to cease and desist and to take certainaffirmative actions designed to effectuate the poli-cies of the Act.Having found that the Respondent violated Sec-tion 8(a)(3) and(1) of theAct bywithholding pay-ments of accrued benefits due employeesLarry A.Anderson,Bob D.Lyons,Richard L.Combest,LarryE. Brown, Thomas R. Clinton,RonaldW.Wilson,John H. Bain,Samuel R. Tanksley, GlennF.Gallagher,John A.Tapp, Janie I. Roby, JaniceE. MacDonnell,John A.Moore, Paul H.Goldman,Glen A. Cope,Marilyn L.Lawson,Anthony J.Liggins,Raymond L.Scott,RosalieA.Hall,CharlesM. Carter, Donald E Daily,William E.Miller,Ronald D.Shoptaw,George L. Hollins,BarryA. Cook,Kenneth Guier,PaulHolcomb,and Ken Conely,we shall order the Respondent tomake whole these named employees by paying thedisability benefits due them, from the date suchbenefits were initially suspended until the date such 622DECISIONSOF THE NATIONALLABOR RELATIONS BOARDbenefits were resumed or recovery from disability,with interest as provided inNew Horizons for theRetarded.101,ORDERThe National Labor Relations Board orders thatthe Respondent, Conoco, Inc., Ponca City, Oklaho-ma, its officers, agents, successors, and assigns shall1.Cease and desist from(a)Discriminating against and 'coercing employ-ees in the exercise of their rights to engage in orrefrain from engaging in union and other protectedconcerted activities, including the right to strike,by withholding payments of accrued Comprehen-sive Disability Income Plan benefits.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.'2.Take the following affirmative action neces-sary to effectuate the policies'of the Act.(a)Make the following' employees whole, withinterest, in the manner set forth in the remedy sec-tion of the decision: Larry A. 'Anderson, Bob D.Lyons,Richard L. Combest, Larry E. Brown,Thomas R. Clinton, Ronald W. Wilson, John H.Bain,Samuel R. Tanksley, Glenn F. Gallagher,John A. Tapp, Janie I. Roby, Janice E. MacDon-nell, John A. Moore, Paul H. Goldman, Glen A.Cope,Marilyn' L. Lawson, Anthony J. Liggins,Raymond L. Scott, Rosalie A. Hall, Charles M.Carter,DonaldE.Daily,WilliamE.Miller,Ronald D. Shoptaw, George L. Hollins, Barry A.Cook,Kenneth Guier, Paul Holcomb, and KenConely. '(b) Preserve and make available to the Board orits agents, on request, all records necessary to ana-lyze the amounts due under this Order.(c)Post at its Ponca City," Oklahoma refinerycopies of the attached notice marked "Appen-dix." 11 Copies of the notice, on forms provided by10 In accordance with our decision inNew Horizons for the Retarded,283 NLRB 1173 (1987), interest on and after 1 January 1987 shall becomputed at the "short-term Federal rate" for the underpayment of taxesas set out in the 1986 amendment to 26 US C § 6621 Interest onamounts accruedprior to 1 January 1987 (the effective date of the 1986amendment to 26 U S C § 6621) shall be computed in accordance withFlorida Steel Corp,231 NLRB 651 (1977)11 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-alLabor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLaborRelations Board "the Regional Director for Region 16, after beingsigned by the Respondent's authorized representa-tive, shall be posted by the Respondent immediate-ly upon receipt and maintained for 60 consecutivedays in conspicuous places including ; all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by the Respondentto ensure that the notices are not` altered, defaced,or covered by any other material.(d)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthatwe violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT coerce or discriminate against youin, the exercise of your rights to engage in or re-frain from engaging in union and other protectedconcerted activities, including the right to strike,by withholding payments of accrued Comprehen-sive Disability Income Plan benefits..WE WILL NOT in any like or related mannerinterferewith, restrain, or coerce you in `the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL make Larry A. Anderson, Bob -D:Lyons,Richard , L.Combest,Larry E. Brown,Thomas R. Clinton, Ronald W. Wilson, John H.Bain,Samuel R. Tanksley, Glenn F. Gallagher,John A. Tapp, Janie, I. Roby, Janice E. MacDon-nell, John A. Moore, Paul H. Goldman,. Glen A.Cope,Marilyn L. Lawson, Anthony J. Liggins,Raymond L. Scott, Rosalie A._ Hall, Charles M.Carter,DonaldE.Daily,WilliamE:Miller,Ronald D. Shoptaw, George L. Hollins, Barry A.Cook,Kenneth Guier, Paul Holcomb, and KenConely whole, with interest, for the losses they suf-fered as a consequence of our suspension of theiraccrued- benefits during the strike which began on1March 1980.CONOCO, INC.